Citation Nr: 1314684	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-49 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A hearing before the undersigned Veterans Law Judge was held at the RO in October 2011.  A transcript of the hearing has been associated with the claims file.

In March 2012, the Board remanded the present matter for additional development.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The record suggests that there are outstanding VA audiological treatment records.  See October 2011 hearing transcript.  As these records are potentially relevant, the records must be requested.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Obtain a copy of all relevant, outstanding VA treatment records, notably those associated with treatment via the Birmingham VA medical system from January 2008.  Ensure that any associated audiogram results are associated with the record.  

2.  Undertake any other indicated development.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

